             Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                          )
LAURA DELELLIS,                           )
                                          )
                        Plaintiff,        )
                                          ) JURY TRIAL DEMANDED
v.                                        )
                                          ) CIVIL ACTION NO: ____________
JOHNSON & JOHNSON and ETHICON, INC.,      )
                                          )
                        Defendants.       )
_________________________________________ )

                 DEFENDANT ETHICON, INC.’S NOTICE OF REMOVAL

        In accordance with 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Ethicon, Inc.

(“Ethicon”) timely removes this product-liability action to the United States District Court for the

District of Massachusetts. 1 The United States District Court for the District of Massachusetts has

original subject matter jurisdiction over this civil action under 28 U.S.C. §§ 1332(a) and 1441 et

seq. because there is complete diversity between Plaintiff and the Defendants and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                               INTRODUCTION AND SUMMARY

        1.      On or about June 10, 2020, Plaintiff filed an action styled Laura Delellis v. Johnson

& Johnson and Ethicon, Inc., civil action number 2084CV01213-E, in Suffolk County,

Massachusetts Superior Court.

        2.      Plaintiff’s Complaint alleges product-liability claims under theories of negligence,

strict liability, breach of warranty, fraud, and statutory consumer protection laws for alleged

damages as a result of her alleged implantation with Ethicon’s Prolene®, Mersilene®, and

Ultrapro® mesh products. (See Compl. marked as Exhibit A, ¶¶ 39-66.)


        1
         By removing this case to this Court, Ethicon, Inc., does not waive any defenses, objections, or
motions available under state or federal law.
            Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 2 of 7



       3.      Putative service of a summons and a copy of the Complaint was received by

Defendant Ethicon, Inc., on August 12, 2020. To date, Defendant Johnson & Johnson has not

received any papers purporting to be a summons and complaint in this matter. This Notice of

Removal of Defendant Ethicon, Inc., is within 30 days of the receipt of any putative service of a

summons and Complaint and summons under 28 U.S.C. § 1446(b)(1), and therefore Defendant

Ethicon, Inc.’s removal of the civil action is timely. See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999).

                                 GROUNDS FOR REMOVAL

I.     Complete Diversity of Citizenship Exists Between Plaintiff and Ethicon, Inc., and
       Johnson & Johnson.

       4.      Plaintiff has been, and was at the time she filed this lawsuit, a resident citizen of

the Commonwealth of Massachusetts, City of Chelsea, County of Suffolk. (See Compl. ¶ 2.)

       5.      Defendant Ethicon, Inc., is, and was at the time Plaintiff filed this lawsuit, a citizen

of the State of New Jersey because it is incorporated under the laws of New Jersey and has its

principal place of business in Somerville, New Jersey. See 28 U.S.C. § 1332(c)(1).

       6.      Defendant Johnson & Johnson is, and was at the time Plaintiff filed this lawsuit, a

citizen of the State of New Jersey because it is incorporated under the laws of New Jersey and has

its principal place of business in New Brunswick, New Jersey. See id.

       7.      Accordingly, complete diversity exists between Plaintiff and all Defendants.

II.    The Amount-in-Controversy Requirement Is Satisfied.

       8.      Under 28 U.S.C. § 1446(c)(2)(B), removal is proper if the court finds, by a

preponderance of the evidence, that the amount in controversy exceeds $75,000, exclusive of

interest and costs.



                                                -2-
            Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 3 of 7



       9.      Section 1446(a) requires a defendant seeking to remove a case to include in its

notice of removal “a short and plain statement of the grounds for removal.” The Supreme Court

has explained that “by borrowing the familiar ‘short and plain statement’ standard from Rule 8(a)”

of the Federal Rules of Civil Procedure, Congress “intended to ‘simplify the pleading requirements

for removal’ and to clarify that courts should ‘apply the same liberal rules [to removal allegations]

that are applied to other matters of pleading.’” Dart Cherokee Basin Operating Co. v. Owens, 135

S. Ct. 547, 553 (2014) (quoting H.R. Rep. No. 100-889, p. 71(1988)) (internal quotation marks

omitted). Thus, “a defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold,” and evidence establishing the amount

in controversy is only required “when the plaintiff contests, or the court questions, the defendant’s

allegation.” Id. at 554; see Bobola v. Wells Fargo Bank, N.A., 2016 WL 4844039, at *2 (D. Mass

Sept. 13, 2016) (quoting Dart Cherokee, 135 S. Ct. at 554).

       10.     Plaintiff in this action alleges that as a result of her alleged implantation with

Ethicon’s hernia mesh, she “experienced significant physical and mental pain and suffering,

sustained permanent injury, undergone medical treatment and will likely undergo further medical

treatment, and suffered financial or economic loss, including obligations for medical services and

expenses, lost income, and other damages.” (Compl. ¶ 107; see also, e.g., id. ¶¶ 119, 133, 137,

157, 168, and 195 (alleging that Plaintiff has “sustained severe and permanent physical injuries

and mental pain, anguish, suffering, disability, impairment, loss of enjoyment of life, has incurred

great expense for medical care and treatment and suffered other economic loss, including loss

income, diminution of her earning capacity and other damages.”).)

       11.     Based on these alleged injuries, Plaintiff seeks compensatory damages, as well as

treble damages under Mass. Gen. Laws ch. 93A (see Compl. ¶¶ 225-235 & p. 65), which are


                                                -3-
               Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 4 of 7



included in the amount in controversy, see Law Office of Joseph J. Cariglia, P.C. v. Jelly, 146 F.

Supp. 3d 251, 254-55 (D. Mass. 2015).

           12.    In her Request for Relief, Plaintiff demands $10,000,000, exclusive of interests and

costs, from Defendant Ethicon, Inc. She also demands $10,000,000, exclusive of interests and

costs from Defendant Johnson & Johnson. See Compl., Doc. p. 65. Plaintiff also requests

compensatory damages for past, present, and future damages for pain and suffering, permanent

injuries, diminution of earning capacity, lost wages, and emotional distress, mental anguish,

physical disfigurement and impairment, and health and medical costs. Id.

           13.    In further support that the requisite amount in controversy is satisfied, Plaintiff’s

Civil Action Cover Sheet filed in state court itemizes certain compensatory damages that her

Complaint alleges that she is entitled to recover, including $480,000 for hospital expenses,

$110,000 in doctor expenses, $115,000 in lost wages and compensation, $50,000 in reasonably

anticipated future medical and hospital expenses, and $75,000 in anticipated lost wages. See Exh.

B, p. 1.

           14.    Based on the foregoing, the allegations of the Complaint clearly show that the

amount in controversy of $75,000.00, exclusive of interest and costs, is satisfied. See Dart

Cherokee Basin Operating Co. v. Owens, 135 S. Ct. at 554 (“a defendant’s notice of removal need

include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold,” and evidence establishing the amount in controversy is only required “when the

plaintiff contests, or the court questions, the defendant’s allegation.”). 2


         The preponderance-of-the-evidence standard was established in the Federal Courts Jurisdiction
           2

and Venue Clarification Act of 2011, Pub. L. No. 112-63, 125 Stat. 758. According to the House Report
accompanying the bill, “circuits have adopted differing standards governing the burden of showing that the
amount in controversy is satisfied. The ‘sum claimed’ and ‘legal certainty’ standards that govern the
amount in controversy requirement when a plaintiff originally files in Federal court have not translated well
to removal, where the plaintiff often may not have been permitted to assert in state court a sum claimed or,
                                                    -4-
           Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 5 of 7



III.    Defendants Have Met the Procedural Requirements for Removal.

        15.     Under 28 U.S.C. § 1446(b), “[t]he notice of removal of a civil action or proceeding

shall be filed within thirty days after the receipt by the defendant, through service or otherwise, of

a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding

is based.” 28 U.S.C. § 1446(b). Construing the relevant statute, the Supreme Court has held that

a defendant's statutory period to remove does not begin to run, and a defendant is not required to

remove, until the defendant has been served. Murphy Bros., Inc., 526 U.S. at 347–48.

        16.     Defendant Ethicon, Inc., received putative service of a summons and complaint on

August 12, 2020. Accordingly, the Notice of Removal is timely filed within the 30-day period

required by 28 U.S.C. § 1446(b).

        17.     Defendant Johnson & Johnson has not been served with summons or a copy of the

Complaint in this matter. Therefore, Johnson & Johnson is not required to consent to or join this

Notice of Removal. 28 U.S.C. § 1446(b)(2)(A)-(B); see Dichiara v. RDM Technologies, 2009 WL

1351640, *3-4 (D. Mass. January 13, 2009) (finding that later-served defendant had thirty days

within which to consent to removal from the date it was served, and not from the date upon which

notice was served to the other defendants.)

        18.     The Suffolk County Superior Court is located within the District of Massachusetts,

see 28 U.S.C. § 101, and venue for this case is proper in this Court under 28 U.S.C. § 1441(a)

because the District of Massachusetts embraces the place in which the removed action was

pending.

        19.     No previous application has been made for the relief requested herein.



if asserted, may not be bound by it.” H.R. Rep. No. 112-10, at 15 (2011). Accordingly, “the defendants do
not need to prove to a legal certainty that the amount in controversy requirement has been met. Rather,
defendants may simply allege or assert that the jurisdictional threshold has been met.” Id. at 16.
                                                  -5-
          Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 6 of 7



       20.     Immediately following the filing of this Notice of Removal, written notice of the

filing of this Notice will be delivered to Plaintiff’s counsel, as required by 28 U.S.C. § 1446(d).

Defendant Ethicon, Inc., will promptly file a copy of this Notice with the Clerk of the Suffolk

County Superior Court, as required by 28 U.S.C. § 1446(d).

       21.     If any question arises regarding the propriety of the removal of this action,

Defendant Ethicon, Inc., respectfully requests the opportunity to present evidence in support of the

removal of this civil action over which the District Court has original jurisdiction. See 28 U.S.C.

§ 1446(a)(1); Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 553-54 (2014).

       WHEREFORE, Defendant Ethicon, Inc., gives notice that the case bearing civil action

number 2084CV01213-E in the Suffolk County Superior Court is removed to this Court under 28

U.S.C. §§ 1332(a) and 1441 et seq.

                                              Respectfully submitted,

                                              ETHICON, INC.

                                              BY ITS ATTORNEYS

                                              s/ Kathleen M. Guilfoyle
                                              JAMES M. CAMPBELL (BBO# 541882)
                                              KATHLEEN M. GUILFOYLE (BBO# 546512)
                                              EMILY D. AMRHEIN (BBO# 685407)
                                              CAMPBELL CONROY & O’NEIL P.C.
                                              1 Constitution Wharf, Suite 310
                                              Boston, MA 02129
                                              P: (617) 241-3000
                                              F: (617) 241-5115
                                              jmcampbell@campbell-trial-lawyers.com
                                              kguilfoyle@campbell-trial-lawyers.com
                                              eamrhein@campbell-trial-lawyers.com




                                               -6-
         Case 1:20-cv-11665-MLW Document 1 Filed 09/08/20 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the following via
the Court’s ECF system and by U.S. Mail on September 8th, 2020:

              Stephen J. Lyons (BBO# 309840)
              KLIEMAN & LYONS
              One International Place, 8th Floor
              Boston, MA 02110
              Tel: (617) 443-1000
              Fax: (617) 608-2828
              sjlyons@kliemanlyons.com

              Frank Corso (BBO# 545552)
              CORSO LAW, LLC
              492 Winthrop Street, Suite 5
              Rehoboth, MA 02769
              Tel: (774) 901-2677
              Fax: (774) 901-2678
              fcc@corsolaw.com

              ATTORNEYS FOR PLAINTIFF

                                                   s/ Kathleen M. Guilfoyle
                                                   KATHLEEN M. GUILFOYLE




                                             -7-
